Citation Nr: 0712579	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-43 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Evaluation of service-connected degenerative joint disease 
with varus deformity currently evaluated as 10 percent 
disabling.

2.	Evaluation of service-connected instability of the right 
knee currently evaluated as 20 percent disabling.  

3.	Service connection for gastrointestinal reflux disease 
(claimed as stomach problems) to include as secondary to 
medication for the service-connected right knee disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1979 to March 1983.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, the veteran indicated that he had undergone 
surgery earlier that month on his service-connected right 
knee disorder.  Records pertaining to this surgery are not 
included within the claims file.  

Moreover, the Board notes that the veteran has not undergone 
VA examination with regard to this claim that medication for 
his service-connected right knee disorder has caused him a 
stomach disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Records pertaining to the veteran's 
April 2005 knee surgery should be 
included within the claims file, along 
with any other medical records relevant 
to the claims at issue here.  

2.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature and severity of his service-
connected right knee disorder, and to 
determine the nature, severity, and 
etiology of any current 
gastrointestinal disorder.  The claims 
file must be made available to and 
reviewed by the examiners in 
conjunction with the examinations, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

3.  The examiner of the veteran's 
gastrointestinal system should then 
advance an opinion on the likelihood 
(likely, at least as likely as not, not 
likely) that any diagnosed 
gastrointestinal disorder relates to 
service, or relates to medication the 
veteran uses for his service-connected 
right knee disorder.  The examiner should 
provide a complete rationale for 
conclusions reached.   

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



